By the Court.

There is no variance, in substance, between the declaration and the proof, and the plaintiff has not declared on the written instrument. A promise that the mare would be seven years old the next spring after the sale, is in substance, a promise that she was not more than seven years old at the time of the sale. If it be considered that the warranty contained in the bill of sale, extends to the age of the mare, there is no material variance between the declaration and the evidence.
The evidence was admitted and the jury found a
Verdict for the plaintiff.